Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 30, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143698 & (22)(23)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 143698
                                                                     COA: 300902
  KENYON CLINTON,                                                    Macomb CC: 2002-002881-FC
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the July 12, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions for ex parte stay of proceedings and to remand are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 30, 2012                    _________________________________________
         y0123                                                                  Clerk